DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 02/09/2021. Claims 1-20 are pending and are examined below. 

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
At page 9 of the Remarks section, applicant argues Figure 13B of the Plemons reference does not illustrate a second subset of imaging sensors. In paragraph [0102] Plemons discloses In the embodiment shown, sensor pod 1300 comprises a housing 1304, a first imaging sensor 1308a coupled to the housing, and a second imaging sensor 1312a coupled to the housing. First imaging sensor 1308a has a first spectrum, and second imaging sensor 1312a has a second spectrum. Second imaging sensor 1312a is coupled to the housing 1304 in fixed relation to first imaging sensor 1308a such that the FOV of second imaging sensor 1312a is substantially aligned with the FOV of first imaging sensor 1308a. Therefore, one of ordinary skill in the art would recognize Figure 13B of the Plemons reference does illustrate a second subset of imaging sensors.
At page 13 of the Remarks section, applicant argues that a person of ordinary skill in the art would not be motivated to combine Plemons and Valente. As detailed in the Non-Final office action, it would have been obvious before the effective filing date of the claimed invention to a person having 
At page 15 of the remarks section, applicant argues neither figures 4C or 5 of Valente disclose the angle ranges for the fields of view of any of the cameras disclosed. In paragraph [0099] Valente discloses the diameter (or radius (RA) (shown in FIG. 4C) of the lower perimeter 430 is defined so that the field of view of at least three adjacent cameras 405 overlaps (e.g., intersects, intersects at least at a point, area, and/or volume in space). The sensors within the cameras 405 are disposed within a plane (which is substantially parallel to a plane through the lower perimeter 430). In some implementations, an entire field of view (e.g., or substantially an entire field of view) of at least two adjacent cameras 405 can overlap with a field of view of a third one of the cameras 405 (adjacent to at least one of the two adjacent cameras 405). In some implementations, the field of view of any set of three adjacent cameras 405 can overlap so that any point (e.g., any point within a plane through the sensors of the cameras 405) around the lower perimeter 430 can be captured by at least three cameras 405. The overlap of the three adjacent cameras 405 can be important in being able to capture 360.degree. video with proper depth, focus, etc. Therefore, one of ordinary skill in the art would recognize that Valente does disclose the angle ranges for the fields of view of the cameras in both figures 4C and 5.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0295945 A1 (“Plemons”) in view of US 2017/0363949 A1 (“Valente”).

Regarding claims 1 and 10, Plemons discloses a chassis having a first side and a second side, the chassis including a series of camera mounts distributed therealong and extending away from the second side; a top plate affixed to the second side of the chassis; a set of camera modules each affixed to one of the series of camera mounts, the set of camera modules including a first subset and a second subset, a base plate affixed to the set of camera modules; and an outer cover disposed between the top plate and the base plate, the outer cover including a series of openings corresponding to fields of view of the image sensors of the first and second subsets (see Fig. 13B below).

    PNG
    media_image1.png
    510
    467
    media_image1.png
    Greyscale

the first subset of camera modules each including a pair of image sensors and the second subset of camera modules each including one image sensor (see Fig. 11)

    PNG
    media_image2.png
    321
    488
    media_image2.png
    Greyscale



Plemons is not explicit on the first subset of camera modules being arranged to provide a 360-degree field of view around the vehicle, however,
Valente discloses generating stereoscopic panoramas from captured images for display in virtual reality (VR) and/or augmented reality (AR) environment where the first subset of camera modules being arranged to provide a 360 degree field of view around the vehicle (see Fig. 4C and [0109]).

    PNG
    media_image3.png
    663
    566
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Valente with the system disclosed by 

Regarding claim 2, Plemons is not explicit on the second subset of camera modules are arranged to provide a field of view of between 60-135 degrees along a front of the vehicle, however,
	Valente discloses the second subset of camera modules are arranged to provide a field of view of between 60-135 degrees along a front of the vehicle (see Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Valente with the system disclosed by Plemons so that multiple cameras may be configured to capture particular angles of the scene (Valente, [0040]).

Regarding claim 3, Plemons further discloses the pair of image sensors in each respective camera module of the first subset is co-located and aligned along a common vertical axis (see Fig. 13B above).

Regarding claim 4, Plemons further discloses both image sensors of the pair of image sensors have substantially equivalent fields of view (see Fig. 13B above).

Regarding claim 5, Plemons is not explicit on the substantially equivalent fields of view are on the order of 45, however,
	Valente discloses the substantially equivalent fields of view are on the order of 45 (see Fig. 4C and Fig. 5).


Regarding claim 6, Plemons is not explicit on the image sensors of each camera module in the first subset have overlapping fields of view with the image sensors from each adjacent camera module of the first subset; and the image sensor of each camera module in the second subset has an overlapping fields of view with the image sensor from each adjacent camera module of the second subset, however,
	Valente discloses the image sensors of each camera module in the first subset have overlapping fields of view with the image sensors from each adjacent camera module of the first subset; and the image sensor of each camera module in the second subset has an overlapping fields of view with the image sensor from each adjacent camera module of the second subset (see Fig. 4C and Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Valente with the system disclosed by Plemons so that multiple cameras may be configured to capture particular angles of the scene (Valente, [0040]).

Regarding claim 7, Plemons further discloses the overlapping fields of view for the image sensors of the first subset of camera modules is between 0.5-4 degrees, and the overlapping fields of view for the image sensors of the second subset of camera modules is between 3-4 degrees (see [0106] the imaging sensors of the first set 1320a have a hFOV of 100 degrees and the imaging sensors of the second set 1320b have a hFOV of 100 degrees, and the hFOV of the first set partially overlaps the hFOV of the second set 1320b by about three (3) degrees. In other embodiments, partially overlapping FOVs can overlap by about any suitable degree, such as, for example, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20 degrees, or the like, so long as each FOV primarily includes a different region).

Regarding claim 9, Plemons is not explicit on at least one fan disposed between the top plate and the base plate, however,
	Valente discloses at least one fan disposed between the top plate and the base plate (see [0106]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Valente with the system disclosed by Plemons so that multiple cameras may be configured to capture particular angles of the scene (Valente, [0040]).

Regarding claim 11, Plemons further discloses a second sensor disposed within the housing, wherein the first sensor is arranged between the top plate of the camera assembly and the top region of the housing, and the second sensor is arranged between the base plate of the camera assembly and the base region of the housing (see Fig. 13B).

Regarding claim 12, Plemons further discloses at least one of the first and second sensors is a light detection and ranging (LIDAR) sensor (see [0099]).

Regarding claim 13, Plemons further discloses at least a portion of the sidewall adjacent to the set of camera modules is optically transparent (see Fig. 13B).

Regarding claim 14, Plemons further discloses one or more processors disposed within the housing, the one or more processors being operatively coupled to the first sensor and the first and second subsets of camera modules (see [0024]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0295945 A1 (“Plemons”) in view of US 2017/0363949 A1 (“Valente”) in further view of US 2015/0307026 A1 (“Minikey””).

Regarding claim 8, Plemons in view of Valente is not explicit on the top plate, base plate and outer cover are configured to provide at least one of electromagnetic interference protection for the camera modules from emissions by other sensors, and electromagnetic interference protection for the other sensors from emissions by the camera modules, however,
	Minikey discloses a roof mounted imager module where the top plate, base plate and outer cover are configured to provide at least one of electromagnetic interference protection for the camera modules from emissions by other sensors, and electromagnetic interference protection for the other sensors from emissions by the camera modules (see [0028] The lower wall 50 of the imager housing 14 also includes a base aperture 72 configured to relay the data and power cable from the antenna through the securing aperture 20, and also to relay a data and power cable from the imager 22 disposed in the imager housing 14. Gasket members 75 help seal the roof mounted module 10 against the roof 16 of the vehicle 12. It is also contemplated that an electromagnetic shield could be positioned inside the imager housing 14 to minimize or eliminate interference that could develop from the antenna and affect the imager).
.



Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0295945 A1 (“Plemons”) in view of US 2017/0363949 A1 (“Valente”) in further view of US 2016/0291134 A1 (“Droz”).

Regarding claim 15, Plemons discloses a chassis having a first side and a second side, the chassis including a series of camera mounts distributed therealong and extending away from the second side; a top plate affixed to the second side of the chassis; a set of camera modules each affixed to one of the series of camera mounts, the set of camera modules including a first subset and a second subset, a base plate affixed to the set of camera modules; and an outer cover disposed between the top plate and the base plate, the outer cover including a series of openings corresponding to fields of view of the image sensors of the first and second subsets (see Fig. 13B).
the first subset of camera modules each including a pair of image sensors and the second subset of camera modules each including one image sensor (see Fig. 11)
Plemons is not explicit on the first subset of camera modules being arranged to provide a 360-degree field of view around the vehicle, however,
(see Fig. 4C and [0109]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Valente with the system disclosed by Plemons so that multiple cameras may be configured to capture particular angles of the scene (Valente, [0040]).
Plemons in view of Valente is not explicit on a driving system configured to perform driving operations; a perception system configured to detect objects in an environment surrounding the vehicle; and a control system operatively coupled to the driving system and the perception system, the control system having one or more computer processors configured to receive data from the perception system and to direct the driving system when operating in the autonomous mode, however,
	Droz discloses a long range steerable imaging system where a driving system is configured to perform driving operations; a perception system configured to detect objects in an environment surrounding the vehicle; and a control system operatively coupled to the driving system and the perception system, the control system having one or more computer processors configured to receive data from the perception system and to direct the driving system when operating in the autonomous mode (see [0097] the vehicle 800 includes sensor units 802, 806, 808, and 810 that are similar, respectively, to the sensor units 102, 106, 108, and 110 of the vehicle 100. For instance, the sensor unit 802 may include a first LIDAR (not shown) and a second LIDAR (not shown) that are similar, respectively, to the first LIDAR 120 and the second LIDAR 122 of the vehicle 100. Further, for instance, each of the sensor units 806-810 may also include a LIDAR similar to the third LIDAR 130 of the vehicle 100. As shown, the environment of the vehicle 800 includes various objects such as cars 812, 814, 816, road sign 818, tree 820, building 822, street sign 824, pedestrian 826, dog 828, car 830, driveway 832, and lane lines including lane line 834. In accordance with the present disclosure, the vehicle 800 may perform the methods and processes herein).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Droz with the system disclosed by Plemons in view of Valente in order to facilitate autonomous operation of the vehicle and/or accidence avoidance by the vehicle (Droz, [0097]).

Regarding claim 16, Plemons is not explicit on the second subset of camera modules are arranged to provide a field of view of between 60-135 degrees along a front of the vehicle, however,
	Valente discloses the second subset of camera modules are arranged to provide a field of view of between 60-135 degrees along a front of the vehicle (see Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Valente with the system disclosed by Plemons so that multiple cameras may be configured to capture particular angles of the scene (Valente, [0040]).

Regarding claim 17, Plemons further discloses the pair of image sensors in each respective camera module of the first subset is co-located and aligned along a common vertical axis (see Fig. 13B above).

Regarding claim 18, Plemons is not explicit on the image sensors of each camera module in the first subset have overlapping fields of view with the image sensors from each adjacent camera module of the first subset; and the image sensor of each camera module in the second subset has an 
	Valente discloses the image sensors of each camera module in the first subset have overlapping fields of view with the image sensors from each adjacent camera module of the first subset; and the image sensor of each camera module in the second subset has an overlapping fields of view with the image sensor from each adjacent camera module of the second subset (see Fig. 4C and Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Valente with the system disclosed by Plemons so that multiple cameras may be configured to capture particular angles of the scene (Valente, [0040]).

Regarding claim 19, Plemons further discloses a housing having a base region configured to attach to a roof of the vehicle, a top region opposite the base region, and a sidewall extending between the base region and the top region; and a first sensor disposed within the housing; and wherein the camera assembly disposed within the housing and coupled to the sidewall (see Fig. 1 and Fig. 13B).

Regarding claim 11, Plemons further discloses a second sensor disposed within the housing, wherein the first sensor is arranged between the top plate of the camera assembly and the top region of the housing, and the second sensor is arranged between the base plate of the camera assembly and the base region of the housing (see Fig. 13B).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665